United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                     February 13, 2004
                         FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk

                                  No. 03-40298
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                       versus

                         JOSE LUIS JACOBO-FLORES,

                                                        Defendant-Appellant.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                         USDC No. L-02-CR-842-3
                          --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Jose     Luis   Jacobo-Flores        appeals   from        his      guilty-plea

conviction for conspiracy to possess with intent to distribute over

100 kilograms of marijuana.             He argues that the district court

erred by failing to award him an adjustment for acceptance of

responsibility, pursuant to U.S.S.G. § 3E1.1. The district court’s

denial   of     an   adjustment     for    acceptance      of     responsibility

permissibly     relied   upon    the    probation   officer’s         finding      that


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Jacobo-Flores   made   false   statements   regarding   his    level   of

involvement in the offense of conviction.       See United States v.

Shipley, 963 F.2d 56, 59 (5th Cir. 1992). Jacobo-Flores has failed

to show that the district court’s denial of an adjustment for

acceptance of responsibility was without foundation.          See United

States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002).

     Accordingly, the district court’s judgment is AFFIRMED.




                                   2